[Cite as State v. Ratliff, 2021-Ohio-1187.]


                                COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 109473
                 v.                                 :

TERRENCE RATLIFF,                                   :

                 Defendant-Appellant.               :


                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: VACATED AND REMANDED
                 RELEASED AND JOURNALIZED: April 8, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-95-331000-B


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brandon A. Piteo, Assistant Prosecuting
                 Attorney, for appellee.

                 Jerome Emoff, for appellant.


MARY J. BOYLE, A.J.:

                    Defendant-appellant, Terrence Ratliff, appeals the trial court’s

judgment resentencing him due to an error in his 1996 sentence. He raises one

assignment of error for our review:
        Appellant’s “re-sentencing” is invalid due to unnecessary delay.

                We find no merit to Ratliff’s assignment of error. However, under the

authority of State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248,

and State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, we

vacate the trial court’s resentencing judgment and remand for the trial court to

reimpose Ratliff’s 1996 sentence.

I.   Procedural History and Factual Background

                In 1996, a jury convicted Ratliff of aggravated murder in violation of

R.C. 2903.01, and the trial court sentenced him to “a term of life imprisonment.”

Ratliff appealed his conviction but did not challenge his sentence. This court

affirmed his conviction in May 1997. State v. Ratliff, 8th Dist. Cuyahoga No. 70445,

1997 Ohio App. LEXIS 1957 (May 8, 1997).

                On November 8, 2019, Ratliff filed a “motion to vacate void sentence.”

He argued that his sentence was void because it failed to include parole eligibility

after 20 years. On December 2, 2019, without explicitly ruling on Ratliff’s motion,

the trial court scheduled a resentencing hearing, which took place on January 9,

2020.

                At the resentencing hearing, defense counsel stated that Ratliff

believed the trial court had lost jurisdiction to resentence him, and he should

therefore be released from prison, because his sentence of “life imprisonment” is

void. However, Ratliff confirmed that he had three parole hearings even though his

sentence omitted the language of parole eligibility after 20 years. The trial court
resentenced Ratliff to “a prison sentence at the Lorain Correctional Institution of

Life. Parole Eligibility After Serving 20 Years.”

               It is from this judgment that Ratliff timely appeals. As this appeal was

pending, the Ohio Supreme Court released Harper, 160 Ohio St.3d 480, 2020-Ohio-

2913, 159 N.E.3d 248, and Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162

N.E.3d 776. This court sua sponte ordered the parties to file supplemental briefs

regarding these cases, which they did.

II. Law and Analysis

               In his sole assignment of error, Ratliff argues that we should vacate

his sentence and release him from prison because his sentence imposed in 1996 was

unlawful, and the trial court lacked jurisdiction to resentence him in 2020. He

contends that the sentence imposed in 1996 in effect did not occur, and on January

9, 2020, the trial court sentenced him “for the first time” nearly 25 years after his

conviction.

               Ratliff’s argument that his 1996 sentence was void and “never

occurred” lacks merit. Ratliff argues his sentence was void on the authority of State

v. Houston, 8th Dist. Cuyahoga No. 107538, 2019-Ohio-355, in which this court held

that a sentencing error rendered the defendant’s sentence void and remanded for

resentencing. But after Houston was decided and the trial court resentenced Ratliff,

the Ohio Supreme Court “realigned” its “void-sentence jurisprudence” in Harper,

160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, and Henderson, 161 Ohio

St.3d 285, 2020-Ohio-4784. Under Harper and Henderson, “sentences based on
an error” are voidable, not void, “if the court imposing the sentence has jurisdiction

over the case and the defendant.” Henderson at ¶ 1; see also Harper at ¶ 4. If a

sentencing error renders the defendant’s sentence voidable, the error must be

challenged on direct appeal, or the sentence will be subject to res judicata. Harper

at ¶ 43. In Harper and Henderson, the Ohio Supreme Court made clear that

voidable sentences cannot be challenged via a postconviction proceeding.

Henderson at ¶ 1; see also Harper at ¶ 5.        The court cautioned “prosecuting

attorneys, defense counsel, and pro se defendants” that they must challenge

sentencing errors on direct appeal from the judgment of conviction. Harper at ¶ 43.

              Here, the sentencing court had subject-matter jurisdiction over

Ratliff’s case and personal jurisdiction over him when it sentenced him in 1996.

R.C. 2931.03; Smith v. Sheldon, 157 Ohio St.3d 1, 2019-Ohio-1677, 131 N.E.3d 1, ¶ 8

(“[A] common pleas court has subject-matter jurisdiction over felony cases.”).

Accordingly, Ratliff’s 1996 sentence is voidable, not void, and he could not challenge

it through a postconviction motion for resentencing. The trial court therefore lacked

jurisdiction to resentence Ratliff in 2020, and thus, we must vacate the 2020

resentencing judgment and remand for the trial court to reimpose Ratliff’s 1996

sentence.

              Appellant argues that a “strict reading” of Harper and Henderson

requires this court to put a “stamp of approval” on Ratliff’s illegal 1996 sentence,

which is unjust. He points to Chief Justice O’Connor’s concurring in judgment only

opinion in Henderson, in which Chief Justice O’Connor expressed concern that the
majority opinion in Henderson “elevate[s] predictability and finality over fairness

and substantial justice.” Henderson at ¶ 47 (O’Connor, C.J., concurring in judgment

only). We agree with the Chief Justice that defendants will “more acutely” feel

sentencing errors when those errors result in “unwarranted time incarcerated,” and

the majority opinion in Henderson does not outline a remedy for those defendants

who do not discover the sentencing error until after the window for direct appeal has

closed. Id. at ¶ 48. Chief Justice O’Connor questioned what an appropriate remedy

would be in this circumstance under the Ohio Supreme Court’s new void-sentence

jurisprudence: a habeas petition, a reopened appeal for a claim of ineffective

assistance of counsel, or something else? Id.

              We echo the Chief Justice’s questions and concerns in her concurring

in judgment only opinion. But we are constrained to follow the holdings of the

majority opinions in Harper and Henderson that if the sentencing court has

jurisdiction over the case and the defendant, a sentencing error renders the court’s

judgment voidable, not void, and neither the state nor the defendant can challenge

the judgment through a postconviction motion. Harper at ¶ 4; Henderson at ¶ 1.

              Furthermore, even though Ratliff’s 1996 sentence incorrectly omitted

the parole eligibility language, Ratliff has nonetheless been participating in parole

hearings. We agree with the state that even before the trial court corrected Ratliff’s

sentence, the Department of Rehabilitation and Correction had complied with Ohio

Adm.Code 5120-2-10(B), that “[a] sentence of life imprisonment pursuant to section

2929.03 of the Revised Code for the offense of aggravated murder shall be presumed
to be a sentence of life imprisonment with parole eligibility after twenty years[.]”

Ratliff stated at the resentencing hearing that he has had three parole hearings even

though his sentence did not include the parole-eligibility language, and his next

parole hearing is scheduled for April 2021.

                Accordingly, although we overrule Ratliff’s assignment of error, we

must nonetheless vacate the trial court’s resentencing judgment for lack of

jurisdiction.

                Judgment vacated and remanded to the trial court to reimpose

Ratliff’s 1996 sentence.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, ADMINISTRATIVE JUDGE

MARY EILEEN KILBANE, J., and
EILEEN T. GALLAGHER, J., CONCUR